Citation Nr: 1435594	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-37 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than Posttraumatic Stress Disorder (PTSD), but including depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the RO that, in pertinent part, declined to reopen previously denied claims for service connection for PTSD and service connection for depression on the basis that new and material evidence had not been received.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim.  The Board was, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2011, the Veteran testified during a hearing before the undersigned at the RO.  In February 2013, the Board reopened the claims for service connection for PTSD and for depression, and remanded the matter for additional development.  In January 2014, the Board denied the claim of entitlement to service connection for PTSD (consequently, that claim is no longer on appeal), and again remanded the matter considered herein for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, the Veteran's paper claims file is no longer available, and the Board has surveyed the contents of his electronic claims file.



FINDING OF FACT

An acquired psychiatric disability, including depression, did not have its onset in active service or within the first post-service year, and is not related to a disease or injury during active service.


CONCLUSION OF LAW

An acquired psychiatric disability, including depression, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2013 letter, VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim.  The RO will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the Veteran is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's entrance examination is not of record; therefore, he is presumed sound at entry in April 1980.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychoses are considered chronic under section 3.309.

The Veteran contends that the onset of his depression was during active service, and that his symptoms have been ongoing since then.  He testified that he was involved as a passenger in a jeep accident in or about March 1981 in Germany and that he hit his head, although there is no evidence of a psychosis at the time.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

That notwithstanding, there is no indication of any diagnosis or treatment for depression or any other psychiatric disorder during active service.  On a "Report of Medical History" completed by the Veteran in July 1981, he checked "no" in response to whether he ever had or now had depression or excessive worry, or nervous trouble of any sort.  

Post-service VA records, dated in January 2005, include assessments of major depression, secondary to chronic back pain; and a history of polysubstance dependence.  Here, the available medical evidence demonstrates a gap of decades in time between when the Veteran separated from service and when he first sought formal treatment for depression in 2002.  Of significance, given the Veteran's report of no psychiatric symptoms at separation from service, a continuity of symptomatology of a psychosis or depression since active service is not demonstrated.  38 C.F.R. § 3.309; Walker, 708 F.3d 1331.

In this case, there is no evidence of a psychosis manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

In October 2011, the Veteran testified that he may have had depression in active service, but that he did not go to sick call.  He testified that, "it all went downhill after the Article 15's ...."  The Veteran's wife, who is a "critical care" nurse and has seen numerous persons with psychiatric illnesses, testified that she recognized the Veteran's symptoms as PTSD, that he was diagnosed and not treated, and that he self-medicated on the street and tested positive for illegal substances and could not get medication.

Following mental status examination in June 2013, a VA examiner opined that the Veteran's symptoms met the criteria for a current diagnosis of depression.  The examiner opined, however, that it is less likely than not that his current diagnosis of depression is associated with active service due to a lack of treatment in the twenty years after discharge (note - it is clear that the examiner mistakenly indicated otherwise on a "check the box" form because in the narrative, the examiner specifically articulated that it was "less likely than not.")  In support of the opinion, the examiner reasoned that the Veteran was not treated in service and only began receiving treatment in 2002.  The examiner also noted that the Veteran could not provide a succinct chronology of how his depression was related to active service, and could not state when his depression started.  The examiner concluded that the majority of the Veteran's "issues" stem from an antisocial personality disorder.  The examiner referred to the Veteran's extensive history of antisocial behaviors that started in active service and continued through the majority of his adult life.  The examiner also noted that the personality disorder preceded the Veteran's active service, and was not the result of active service.  The opinion was based on a review of the record, a one hour clinical interview, and the results of psychological testing.

With regard to the Veteran's antisocial personality disorder, the examiner opined that it is not related to service; and that a personality disorder consists of personality traits that exist since birth and predated military service.  The Board notes that personality disorders and mental deficiency, as such, are not diseases or injuries within the meaning of applicable legislation providing for Veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Indeed, no examiner has found that the Veteran's depression was superimposed upon a personality disorder during active service or within the first post-service year.  38 C.F.R. §§ 3.303(c), 4.127.

In a March 2014 addendum, the June 2013 examiner found it less likely that the Veteran's current issues with depression were related to service, because his depression appeared to be more related to situational stress and substance abuse; and as a result of his diagnosis of antisocial personality disorder, which resulted in several incarcerations and job losses.  In support of the opinion, the examiner reasoned that the Veteran had a long history of substance abuse and dependence, which is known as a depressant.  The Veteran was using substances while in active service, and he continued using substances for several decades after his discharge.

While the June 2013 examiner diagnosed the Veteran with depression, the examiner rather attributed the Veteran's depression to illegal substance abuse and to a personality disorder.  For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2013).  VA is prohibited from granting service connection for a disability attributed to substance abuse in active service.

In July 2013, a VA psychologist noted that the Veteran focused on his being depressed ever since his discharge from active service; and that he reported documented problems with depression since at least 1982-i.e., within the first post-service year.  The Veteran reported a history of marital, legal, and vocational difficulties ever since he was discharged from active service in 1981; and that he first sought formal treatment for depression in 2002.

In an April 2014 addendum, the June 2013 examiner explained that a letter written by the Veteran's mother was reviewed.  The Veteran's mother relayed the distress that the Veteran experienced after his military discharge.  The Veteran's mother also described the behaviors of the Veteran as she witnessed them.  The examiner opined that the Veteran's distress is as likely as not the result of the Veteran's antisocial personality disorder and mood changes resulting from substance abuse, rather than resulting from active service.  The examiner noted that the Veteran freely admitted to significant issues with substance abuse, which is known as a depressant; and that the pattern continued for decades following active service.  There is no indication in the record of any mental health treatment in service, and the Veteran was discharged for being unfit for military service.  The examiner also noted that the Veteran's personnel records indicate numerous Article 15's in active service for various offenses, including assault; breaking out a car windshield with a baseball bat; and driving and crashing a military vehicle while intoxicated.  The behavior continued after his discharge from active service, and the Veteran was incarcerated for numerous offenses.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran contends he is currently depressed, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any psychiatric disorder.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of being involved in a jeep accident and hitting his head, and being subjected to Article 15 proceedings for offenses during active service.  However, the report of the June 2013 examination and addenda indicate that the Veteran's current depression is best accounted for by his longstanding substance abuse and dependence and his personality disorder, rather than to any experienced event in active service.  This is highly probative evidence against finding a nexus between any acquired psychiatric disability and active service.

The Board finds the June 2013 examiner's opinion and addenda to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found it less likely than not that any current depression was related to an in-service event.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the competent evidence is against finding that an acquired psychiatric disability is linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's current depression either had its onset during service or is related to the in-service jeep accident, Article 15 offenses, or other in-service events.  The reasonable doubt doctrine is not for application.  Thus, service connection for an acquired psychiatric disability, including depression, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disability, including depression, is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


